Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 

With respect to claims 1, 12 and 20, the prior art does not teach a method of generating a randomized benchmarking protocol comprising:
	providing a randomly generated plurality of Hadamard gates (see para 0059, apparatus having Hadamard gate);
applying the randomly generated Hadamard gates to a plurality of qubits ;
generating randomly a plurality of Hadamard-free Clifford circuits (see para 0059, Clifford circuit), wherein each of the plurality of Hadamard-free Clifford circuits is generated by at least randomly generating a uniformly distributed phase (P) gate, and randomly generating a uniformly distributed linear Boolean invertible matrix of conditional NOT (CNOT) gate, and combining the P and CNOT gates to form each of the plurality of Hadamard-free Clifford circuits (para 0059);
	combining each of the generated plurality of Hadamard-free Clifford circuits with corresponding each of the randomly generated plurality of Hadamard gates to form a sequence of alternating Hadamard-free Clifford-Hadamard pairs circuit to form the randomized benchmarking protocol; and
	measuring noise in a quantum mechanical processor using the randomized benchmarking protocol.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Sete et al. (US 2019/0007051) teaches randomized benchmarking.
b.	Martinis et al. (US 11,244,240) teaches randomized benchmarking.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806. The examiner can normally be reached 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON P LE/Primary Examiner, Art Unit 2844